Citation Nr: 1121558	
Decision Date: 06/03/11    Archive Date: 06/09/11

DOCKET NO.  09-33 279	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to an increased evaluation for right ankle sprain with peroneal tendonitis, currently evaluated as 10 percent disabling from December 1, 2007, to August 17, 2008, and from November 1, 2008, to November 23, 2008; 20 percent disabling from November 24, 2008, to January 6, 2009; 10 percent disabling from July 1, 2009, to November 1, 2009; and 20 percent disabling from November 2, 2009.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

J. Davitian, Counsel 


INTRODUCTION

The Veteran served on active duty from December 1968 to December 1970.

This case is before the Board of Veterans' Appeals (BVA or Board) on appeal from a February 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina, which assigned a temporary 100 percent evaluation for the Veteran's service-connected right ankle disability based on surgical or other treatment necessitating convalescence from October 17, 2007, and a noncompensable evaluation from December 1, 2007.  

During the pendency of the appeal, an August 2009 decision by a Decision Review Officer found clear and unmistakable error in a prior unspecified rating decision.  The August 2009 decision assigned a 10 percent evaluation for the Veteran's right ankle disability, effective August 2004.  The decision noted that the 10 percent evaluation remained assigned except during previously assigned periods of surgical convalescence and except for the period from November 24, 2008, to January 7, 2009, for which a 20 percent evaluation was being assigned.  A December 2009 rating decision increased the evaluation to 20 percent, effective November 2, 2009.  

The RO in Cleveland, Ohio, has jurisdiction of the Veteran's claims file. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required on his part.


REMAND

A preliminary review of the record indicates that this claim requires additional development.  

In correspondence received in September 2009, the Veteran reported that he was tentatively scheduled for a January 2010 VA surgical immobilization of the right ankle by the insertion of steel plates.  The report of a November 2009 VA orthopedic examination notes that according to the Veteran his treating podiatrist was discussing potentially what sounded like an arthrodesis of the right ankle or perhaps subtalar joint.  

A February 2010 VA outpatient primary care treatment report provides that the Veteran was having podiatry surgery for the right foot.  A VA problem list printed in June 2010 identifies, inter alia, ankle injury; follow-up examination, following other surgery; and other post-surgical status.  The VA physician identified with each of these problems is the Veteran's treating VA podiatrist.  The record contains no VA medical records dated after June 25, 2010.  

The Board notes that the February 2010 treatment report and the June 2010 VA problem list were associated with the claims file after the December 2009 rating decision (and the corresponding December 2009 SSOC) that increased the Veteran's evaluation to 20 percent, effective November 2, 2009.  It was also associated with the claims file before the claim was certified to the Board.  

The foregoing evidence strongly suggests that the Veteran underwent additional VA surgical treatment for his service-connected right ankle disability, the records of which are not currently in the claims file.  In this regard, VA has a duty to assist the appellant in obtaining evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103A (West 2002 & Supp. 2009); 38 C.F.R. § 3.159(c)(2) (2010).  There are also heightened obligations to assure that the record is complete with respect to Federal Government records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  VA treatment records are deemed to be constructively of record in proceedings before the Board.  Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

The Board also notes that any additional right ankle surgery would require another VA examination to determine the nature and current level of severity of the Veteran's service-connected right ankle disability.


Accordingly, the case is REMANDED for the following action:

1.  Obtain all pertinent outstanding VA medical records, to include any records from the Dayton VAMC Podiatry Clinic and any surgical records.

2.  Then, if the obtained VA medical records show that the Veteran underwent additional surgery of the right ankle or if the evidence otherwise suggests a need, schedule the Veteran for an examination by an appropriate VA examiner to determine the nature and current level of severity of the Veteran's service-connected right ankle sprain with peroneal tendonitis.  

3.  Then, readjudicate the Veteran's claim.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided a supplemental statement of the case and afforded an opportunity to respond.  The case should be returned to the Board for appellate review.

The appellant and his representative have the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
G. A. WASIK
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


